Exhibit 10.11

 

MEDICAL CARE REIMBURSEMENT PLAN FOR
EXECUTIVES OF
KLX ENERGY SERVICES HOLDINGS, INC.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I PURPOSE AND ESTABLISHMENT

1

 

 

 

1.1

Purpose

1

 

 

 

1.2

Name

1

 

 

 

1.3

Effective Date

1

 

 

 

ARTICLE II DEFINITIONS

1

 

 

 

2.1

Board of Directors

1

 

 

 

2.2

Code

1

 

 

 

2.3

Committee

1

 

 

 

2.4

Company

1

 

 

 

2.5

Eligible Dependent

1

 

 

 

2.6

Employer

1

 

 

 

2.7

Dependent

1

 

 

 

2.8

Executive

1

 

 

 

2.9

Health Plan

1

 

 

 

2.10

Participant

1

 

 

 

2.11

Plan

1

 

 

 

2.12

Plan Administrator

1

 

 

 

2.13

Plan Number

1

 

 

 

2.14

Plan Year

2

 

 

 

2.15

Medical Care Expense

2

 

 

 

2.16

Reimbursement Account

2

 

 

 

2.17

Termination

2

 

 

 

ARTICLE III ELIGIBILITY FOR PARTICIPATION

2

 

 

 

3.1

Generally

2

 

 

 

3.2

Termination of Participation

2

 

 

 

ARTICLE IV BENEFITS

2

 

 

 

4.1

Generally

2

 

 

 

4.2

Benefits Limited to Expenses Incurred During Plan Year

3

 

 

 

4.3

Medical Care Expenses

3

 

 

 

4.4

Refund of Duplicate Reimbursement

3

 

 

 

ARTICLE V ADMINISTRATION

3

 

 

 

5.1

Committee

3

 

i

--------------------------------------------------------------------------------


 

5.2

Duties and Powers of the Committee

4

 

 

 

5.3

Delegation and Allocation of Responsibilities of the Committee

4

 

 

 

ARTICLE VI CLAIMS PROCEDURE

5

 

 

 

6.1

Submission of Claims

5

 

 

 

6.2

Review of Denial of Claims

6

 

 

 

ARTICLE VII FUNDING

6

 

 

 

ARTICLE VIII AMENDMENTS; TERMINATION

7

 

 

 

ARTICLE IX MISCELLANEOUS

7

 

 

 

9.1

No Employment Contract

7

 

 

 

9.2

No Assignment

7

 

 

 

9.3

Choice of Law

7

 

 

 

9.4

Severability

7

 

 

 

9.5

Gender, Singular and Plural References

7

 

 

 

9.6

Tax

7

 

 

 

ARTICLE X ADOPTION BY EMPLOYERS

7

 

 

 

10.1

Method of Adoption

7

 

 

 

10.2

Delegation Upon Adoption

7

 

 

 

10.3

Employer Contributions

8

 

 

 

10.4

Withdrawal or Removal

8

 

 

 

ARTICLE XI GENERAL INFORMATION

8

 

--------------------------------------------------------------------------------


 

ARTICLE I
PURPOSE AND ESTABLISHMENT

 

1.1                               Purpose. The purpose of this Plan is to
reimburse eligible Executives for Medical Care Expenses not reimbursed by any
other plan or arrangement. This document serves as both the plan document and
summary plan description for the Plan.

 

1.2                               Name. The Plan shall be named the Medical Care
Reimbursement Plan for Executives of KLX Energy Services Holdings, Inc.

 

1.3                               Effective Date. The effective date of this
Plan is September 13, 2018.

 

ARTICLE II
DEFINITIONS

 

2.1                               Board of Directors means the Board of
Directors of KLX Energy Services Holdings, Inc.

 

2.2                               Code means the Internal Revenue Code of 1986,
as amended from time to time.

 

2.3                               Committee shall mean the Benefits Committee
designated by the Board of Directors in accordance with Article VI of the Plan.

 

2.4                               Company shall mean KLX Energy Services
Holdings, Inc.

 

2.5                               Eligible Dependent means a Dependent that is
covered by a Health Plan.

 

2.6                               Employer shall mean KLX Energy Services
Holdings, Inc. and any of its subsidiaries and affiliates that, with the consent
of the Company, adopt this Plan.

 

2.7                               Dependent means a Participant’s spouse,
domestic partner, or any of his or her dependents as defined in Code
Section 152.

 

2.8                               Executive means each current or former
(pursuant to the terms of his or her employment agreement) executive of the
Employer selected by the Committee, in writing, for eligibility from among the
group of highly compensated or managerial employees of the Employer who is also
enrolled in a Health Plan sponsored by the Employer.

 

2.9                               Health Plan means a group health plan that
provides major medical coverage and meets the minimum value requirements in Code
§ 36B (c)(2)(C)(ii) under which the Participant and his Eligible Dependents, if
any, are covered.

 

2.10                        Participant means an Executive who satisfies the
requirements of Section 3.1 hereof.

 

2.11                        Plan means the Medical Care Reimbursement Plan for
Executives of KLX Energy Services Holdings, Inc., as amended from time to time.

 

2.12                        Plan Administrator means the Committee.

 

2.13                        Plan Number means the plan number for the Plan,
which is 502.

 

1

--------------------------------------------------------------------------------


 

2.14                        Plan Year means the twelve-month period commencing
on January 1  and ending on the following December 31.

 

2.15                        Medical Care Expense shall have the meaning given to
it in Section 4.3 of this Plan.

 

2.16                        Reimbursement Account means the aggregate amount
that has accrued on behalf of a Participant for the reimbursement of Medical
Care Expenses for a Plan Year, reduced by any such reimbursements actually made
by Employer to, or on behalf of, such Participant during such Plan Year.

 

2.17                        Termination means the termination of a Participant’s
employment as an Executive, whether by reason of change in job classification,
discharge, layoff, voluntary termination, disability, retirement, death, or
otherwise.

 

ARTICLE III
ELIGIBILITY FOR PARTICIPATION

 

3.1                               Generally. An Executive shall be eligible to
participate in the Plan at such times as shall be designated by the Committee.

 

3.2                               Termination of Participation. An Executive’s
participation in the Plan shall cease immediately upon the earlier of
Termination of his or her employment with Employer or his termination of
participation in the Health Plan, and the balance (excluding any then pending
unreimbursed expense claims) of his or her Reimbursement Account shall be
forfeited. Upon termination of Plan participation, all claims previously
incurred and eligible for reimbursement must be submitted not later than the
last day of the third calendar month following the Plan Year in which such
Executive’s Plan participation ends. Notwithstanding the foregoing, or anything
to the contrary in this Plan, if an Executive has a separate agreement with the
Company that provides for such Executive to continue to participate in the Plan
or receive Plan Benefits for any period of time post-Termination, then for the
purposes of this Plan only, a Termination of such Executive’s employment shall
be deemed not to have occurred during such stated period of time.

 

ARTICLE IV
BENEFITS

 

4.1                               Generally. Each Participant will be entitled
to receive, for each Plan Year, reimbursement of Medical Care Expenses which are
incurred during the Plan Year and which are not fully reimbursed under the
Health Plan or by other medical plans (sometimes referred to herein as the
“Benefits”). A Participant’s right to receive reimbursement of expenses incurred
for himself or any Eligible Dependent during a Plan Year shall be limited to 10%
of the Participant’s base salary as of the first day of the Plan Year (or, in
the case of an Executive who first becomes a Participant during the Plan Year,
the date on which the Executive becomes a Participant, or in the case of
Benefits to be provided post-Termination pursuant to contract, then the amount
shall be limited to 10% of the Participant’s annual base salary as of the day
prior to the date of Termination, and such amount shall be renewed in full on
January 1st of each succeeding calendar year for which the Participant is
contractually entitled to receive such Benefits following his or her
Termination).

 

2

--------------------------------------------------------------------------------


 

4.2                               Benefits Limited to Expenses Incurred During
Plan Year. For each Plan Year, the Benefits provided to a Participant pursuant
to Section 4.1 hereof are only available to reimburse expenses which are
incurred during such Plan Year after becoming a Participant in the Plan and,
unless and solely to the extent otherwise provided in an Executive’s employment
agreement, prior to Termination of employment with the Employer. Expenses
incurred by a Dependent and submitted by Participant or his or her designee
shall not be reimbursed unless incurred while an Eligible Dependent and during
the period that the expenses incurred by the Participant are otherwise eligible
for reimbursement. However, the Participant shall have until March 31 following
the Plan Year to submit claims for expenses incurred by the Participant and his
Eligible Dependents during the previous Plan Year.

 

4.3                               Medical Care Expenses. Medical Care Expenses
shall include any expenses incurred by a Participant or his or her Eligible
Dependents for related medical, health, hospice, dental or orthodontic,
optical/vision or mental care and services either provided or to be provided
pursuant to a contractual agreement with a licensed professional.

 

4.4                               Refund of Duplicate Reimbursement. If a
Participant receives a reimbursement under this Plan, and reimbursement for the
same specific expense is made under another Company plan, he or she will be
required to refund to the Employer the reimbursement received under this Plan,
but only to the extent of such other reimbursement amount. The amount, if any,
refunded to the Employer pursuant to this Section 4.4 shall increase the
Participant’s Reimbursement Account for the Plan Year in which the reimbursement
was originally made.

 

ARTICLE V
ADMINISTRATION

 

5.1                               Committee. The Plan shall be administered by
the Benefits Committee appointed by the Board of Directors of the Company. The
members of the Committee are eligible to participate in the Plan provided they
are included in the definition of Executive in Section 2.8 of the Plan. The
Committee shall have complete control of the administration of the Plan with all
powers to enable it to carry out its duties in that respect, subject at all
times to the limitations and conditions specified in or imposed by the Plan.

 

Each member of the Committee shall serve without compensation for services as
such. Each member of the Committee may, consistent with Employer policy, receive
reimbursement of expenses properly and actually incurred in carrying out the
duties of the Committee. All such expenses incurred by the Committee, or a
member thereof, in carrying out the duties of the Committee, shall be paid or
reimbursed by the Employer.

 

In the event of any vacancy on the Committee ,the vacancy shall be filled by the
Board of Directors. Any member of the Committee may resign by written notice to
the Board of Directors and the Secretary of the Committee, and such resignation
shall become effective at delivery or at any later date specified therein. The
Secretary of the Committee need not be a member of the Committee.

 

3

--------------------------------------------------------------------------------


 

5.2                               Duties and Powers of the Committee. The
Committee shall have the following duties, responsibilities and authority with
respect to the administration of the Plan:

 

(a)                                 To construe and interpret the Plan, and
decide all questions of eligibility and benefits (including all factual
determinations relating thereto);

 

(b)                                 To prescribe procedures to be followed by
Participants making elections;

 

(c)                                  To prepare and distribute information
explaining the Plan to Participants;

 

(d)                                 To receive from the Employer and from
Participants such information as shall be necessary for the proper
administration of the Plan;

 

(e)                                  To furnish the Employer and Participants
such annual reports with respect to the administration of the Plan as are
reasonable and appropriate;

 

(f)                                   To keep reports of claims and
disbursements for claims under the Plan;

 

(g)                                  To employ such persons, including, but not
limited to, actuaries, accountants, and counsel, as it deems appropriate to
perform such duties as may from time to time be required under ERISA and to
render advice upon request with regard to any matters arising under the Plan;

 

(h)                                 To promulgate claim forms to be used by
Participants;

 

(i)                                     To prepare and file any reports or
returns with respect to the Plan required by applicable law;

 

(j)                                    To provide each Participant, upon such
Participant’s request, with respect to each calendar year, a written statement
showing the total reimbursements to the Participant under this Plan;

 

(k)                                 To correct any reimbursement of expenses
made in error; and

 

(l)                                     To take all other steps deemed necessary
to properly administer the Plan in accordance with its terms and the
requirements of applicable law.

 

The Company shall furnish the Committee withal the data and information
available which the Committee may reasonably require in order to perform its
functions hereunder. The Committee may rely without question upon any such data
or information furnished by the Employer. Any interpretation or other decision
made by the Committee shall be final, binding and conclusive upon all persons in
the absence of a contractual obligation in such Participant’s written agreement
providing otherwise, or clear and convincing evidence that the Committee acted
arbitrarily and capriciously.

 

5.3                               Delegation and Allocation of Responsibilities
of the Committee.

 

(a)                                 The Committee may allocate its
administrative responsibility and may designate persons who maybe either named
fiduciaries or persons

 

4

--------------------------------------------------------------------------------


 

other than named fiduciaries, to carry out such responsibilities. Any such
allocation or designation shall be made in writing and shall:

 

(1)                                 Specifically identify the person or persons
to whom a duty is allocated or delegated; and

 

(2)                                 Specifically identify the nature and scope
of the duty allocated.

 

(b)                                 To the extent a duty or responsibility is
allocated or delegated in accordance with the above procedure, the Committee
shall not be liable for an act or omission of the person or persons carrying out
said duty or responsibility except to the extent that the Committee:

 

(1)                                 violated its responsibility hereunder with
respect to making the allocation or delegation, or permitting the allocation or
delegation to continue;

 

(2)                                 knowingly participated in or attempted to
conceal a known breach; or

 

(3)                                 having knowledge of such a breach, failed to
make reasonable efforts under the circumstances to remedy said breach.

 

(c)                                  The named fiduciary or other person to whom
a responsibility or duty of the Committee is allocated or delegated in
accordance with Section 5.3(a) of the Plan shall be responsible only for the
performance of that responsibility or duty according to the terms of the
delegation or allocation, and shall not be liable for the act or omission of any
other person with respect thereto unless:

 

(1)                                 By its failure to properly administer its
specific responsibility he or she has enabled such other person to commit a
breach of fiduciary responsibility;

 

(2)                                 he or she knowingly participates in, or
knowingly undertakes to conceal, an act or omission of another person, knowing
such act or omission to be a breach; or

 

(3)                                 having knowledge of the breach of another,
he or she fails to make reasonable efforts under the circumstances to remedy
said breach.

 

(d)                                 Any person or group of persons may serve in
more than one fiduciary capacity with respect to the Plan.

 

ARTICLE VI
CLAIMS PROCEDURE

 

6.1                               Submission of Claims. Participants shall make
claims for reimbursements under the Plan in writing following such procedures,
including deadlines and documentation requirements, and using such forms, as are
prescribed by the Committee. Claims which are approved by the Committee shall be
paid monthly as soon as administratively feasible. Participants may file claims
for expenses

 

5

--------------------------------------------------------------------------------


 

incurred during a Plan Year until the March 31 following the end of the Plan
Year. Where a Participant has a Termination, the period for filing claims and
the claims which may be filed are as described in Section 3.2 of the Plan unless
provided otherwise in the Participant’s written agreement.

 

6.2                               Review of Denial of Claims. If any claim for
Benefits under the Plan is wholly or partially denied, the claimant shall be
given notice in writing of such denial within a reasonable period of time, but
not later than 60 days after the claim is filed. Such notice shall set forth the
following information:

 

(a)                                 The specific reason or reasons for the
denial;

 

(b)                                 Specific reference to pertinent Plan
provisions on which the denial is based;

 

(c)                                  A description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary;

 

(d)                                 An explanation that a full and fair review
by the Committee of the decision denying the claim maybe requested by the
claimant or his authorized representative by filing with the Committee, within
90 days after such notice of denial has been received, a written request for
such review; and

 

(e)                                  If such request is so filed, the claimant
or his or her authorized representative ma review pertinent documents and submit
issues and comments in writing within the same 90 day period specified in
subsection 6.2(d) above.

 

The decision of the Committee, or a subcommittee appointed by the Chairman of
the Committee, on review shall be made promptly, but not later than 60 days
after the Committee’s receipt of the request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered as soon as possible, but not later than 120 days
after receipt of the request for review. The decision on review shall be made in
writing and shall include specific reasons for the denial, written in a manner
calculated to be understood by the claimant, and shall include specific
references to the pertinent Plan provisions on which the denial is based. Claims
under the Plan do not involve medical judgment and are not eligible for external
review.

 

ARTICLE VII
FUNDING

 

All Benefits paid under this Plan shall be payable directly to applicable
Participants or to the provider of the healthcare and solely out of the general
assets of the Employer. The Employer shall not establish a trust or fund for the
contribution to or payment of benefits under this Plan, except as mandated
bylaw. The Employer shall have no obligation to insure any of the benefits under
this Plan.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VIII
AMENDMENTS; TERMINATION

 

The Board of Directors and the Committee each shall have the right to alter,
amend or terminate this Plan in whole or in part at any time it determines to be
appropriate, however such action shall not affect the obligations of the Company
to any Executive pursuant to a separate written agreement, which shall continue
in full force in accordance with its terms and intent.

 

Neither the Board of Directors nor the Committee shall amend, alter, or
terminate this Plan retroactively except to comply with applicable laws.

 

In the event of the Plan termination, a Participant’s eligible expenses shall be
dealt with in the manner set forth in Section 3.2 hereof.

 

ARTICLE IX
MISCELLANEOUS

 

9.1                               No Employment Contract. Nothing in this Plan
shall be construed as a contract of employment between the Employer and any
Executive, nor as a guarantee of any Executive to be continued in the employment
of the Employer, nor as a limitation on the right of the Employer to discharge
any of its Executives with or without cause.

 

9.2                               No Assignment. A Participant’s rights,
interests or benefits under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, either voluntary or
involuntary, prior to being received by the persons entitled thereto under the
terms of this Plan, and any such attempt shall be void.

 

9.3                               Choice of Law. This Plan shall be construed,
administered and governed in all respects under applicable federal law, and to
the extent not pre-empted by federal law, under the laws of the State of
Florida.

 

9.4                               Severability. If any provision of this Plan
shall be held by court of competent jurisdiction to be invalid or unenforceable,
the remaining provisions shall continue to be fully effective.

 

9.5                               Gender, Singular and Plural References.
References in this Plan to one gender shall include both genders, singular
references shall include the plural, and plural references shall include the
singular, unless the context clearly requires otherwise.

 

9.6                               Tax. Benefits under the Plan are subject to
income and employment taxes.

 

ARTICLE X
ADOPTION BY EMPLOYERS

 

10.1                        Method of Adoption. Any affiliate of the Company
may, with the written consent of the Company, adopt this Plan.

 

10.2                        Delegation Upon Adoption. Upon the effective date of
the Plan with respect to an Employer which adopts the Plan, such Employer
delegates all fiduciary

 

7

--------------------------------------------------------------------------------


 

and other responsibilities allocated under the Plan to the Board of Directors,
Committee and fiduciaries appointed by the Committee pursuant to Section 5.3.

 

10.3                        Employer Contributions. Each Employer, upon adopting
the Plan, shall have the obligation to pay, or to have paid on its behalf, the
Benefits required hereunder with respect to its own Executives and no other
Employer shall have such obligation.

 

10.4                        Withdrawal or Removal. Any Employer may withdraw its
adoption of the Plan at any time without affecting the other Executives in the
Plan by delivering to the Board of Directors a copy of resolutions of its board
of directors to such effect. The Board of Directors may, in its absolute
discretion, terminate the participation in the Plan of any Employer at any time
such Employer fails to discharge its obligations under the Plan.

 

ARTICLE XI
GENERAL INFORMATION

 

Plan Name:

 

Medical Care Reimbursement Plan for Executives of KLX Energy Services
Holdings, Inc.

 

 

 

Employer Name and Address:

 

KLX Energy Services Holdings, Inc.
1300 Corporate Center Way
Wellington, FL 33414
561-383-5100

 

 

 

Employer Identification Number:

 

36-4904146

 

 

 

Agent for Service of Legal Process:

 

KLX Energy Services Holdings, Inc.
ATTN: Corporate Secretary
1300 Corporate Center Way
Wellington, FL 33414
561-383-5100

 

 

 

Plan Administrator:

 

Benefits Committee of KLX Energy Services Holdings, Inc.
1300 Corporate Center Way
Wellington, FL 33414
561-383-5100

 

 

 

Plan Number:

 

502

 

 

 

Plan Effective Date:

 

September 13, 2018

 

 

 

Plan Year:

 

January 1st to December 31st.

 

 

 

Plan Type:

 

The Plan is a welfare benefit plan that reimburses certain medical expenses for
executives who are members of a select group of management or highly compensated
employees.

 

8

--------------------------------------------------------------------------------


 

Plan Administration:

 

The Company pays all benefits under the Plan and there are no employee
contributions. The Plan is self-insured and all benefits are paid from the
Company’s general assets. The Company administers the Plan.

 

IN WITNESS WHEREOF, the Employer has caused this Plan to be signed by the person
named below.

 

 

KLX ENERGY SERVICES HOLDINGS, INC.

 

 

 

/s/ Thomas P. McCaffrey

 

By:

Thomas P. McCaffrey

 

Title:

Senior Vice President and Chief Financial Officer

 

9

--------------------------------------------------------------------------------